DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed November 2, 2022 has been entered.  Claims 1, 4-9, 11-18 and 22-24 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8, 9, 11-18 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452), Meiri-Bendek et al. (US 2007/0218169) and Koletzko et al. (“Global Standard for the Composition of Infant Formula: Recommendations of an ESPGHAN Coordinated International Expert Group”, Journal of Pediatric Gastroenterology and Nutrition, 41, (2005), pp. 584-599).
	Regarding claims 1, 8, 9, 11-13, 16, 18, 22 and 24, Anthony et al. disclose a nutritional composition comprising 2.82 g/100 kcal free amino acid (see protein equivalent – [0163]/Table 12), between 3 to 7 g/100 kcal lipid, between 8 to 12 g/100 kcal carbohydrate, including maltodextrin and glucose, and 0.05 to 1.0% by weight of an emulsifying agent wherein the nutritional composition has an energy density of 508.3 kcal/100 g or 69.1 kcal/100 ml (Abstract, [0033],[0048],[0052],[0054],[0055], [0163]/Table 12).  Anthony et al. disclose wherein the nutritional composition is an infant formula or a nutritional formulation for children between the ages of 1 and 10 years ([0035]-[0038]).
Given Anthony et al. disclose a nutritional composition which is protein-free, intrinsically the composition would be made of at least 99% of free amino acids by weight based on total amino acid content ([0033]).    
Anthony et al. also disclose wherein the composition comprises a glutamate content of between about 4.5 and 5% of the amino acid content (Abstract, [0033]).   Here, less than 4.5% is considered encompassed by a value of about 4.5%. 
	Anthony et al. disclose that the nutritional composition comprise long chain polyunsaturated fatty acids (LC-PUFA) including arachidonic acid (ARA) and docosahexaenoic acid (DHA) ([0061]).  Anthony et al. disclose wherein the amount of DHA in the nutritional       compositions ranges from 2 mg/100 kcal to about 100 mg/100 kcal (i.e. about 0.006 to about 0.3% of 3 g. total lipid) and the amount of ARA ranges from 4 mg/100 kcal to about 100 mg/100 kcal (i.e. about 0.01 to about 0.3% of 3 g. total lipid) ([0066]-[0067]).  The term “about 0.3%” is considered to include values above and below 0.3%, including 0.32%. 
Anthony et al. disclose the nutritional composition comprises about 20 µg folic acid/100 kcal of composition (see wherein the composition comprises 0.121 g folic acid per 100 kg composition and the 100 g of composition is equal to about 508 kcal – [0162]/Table 11 and [0163]/Table 12)([0055]).
While Anthony et al. disclose that the lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), the reference is silent with respect to the specifically claimed amount of medium chain triglycerides (i.e. between 20 and 35% of the lipids in the composition).
Gracey et al. teach certain diseases, such as malabsorptive disorders, prevent pediatric subjects from absorbing long chain triglycerides (LCT).   Gracey et al. teach that the use of medium chain triglycerides (MCT) as a fat source  “allow restriction of long chain fats without limiting the intake of protein necessary for growth while providing adequate calories” (Abstract).   
Gracey et al. teach that the levels of MCT in naturally occurring foods is low and that foods can be boosted with MCT to meet these dietary needs;  (Table I) shows MCT Milk having 22 and 28% fat.  They also describe compositions such as margarines in which MCT oil is used to replace the butter fat content (page 447, column 1, line 6+).  Given the disclosure of the reference, it would render obvious the production of products having large amounts of MCT as claimed.

    PNG
    media_image1.png
    386
    348
    media_image1.png
    Greyscale

Given Anthony et al. disclose that the lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), since Gracey et al. teach that medium chain triglycerides are known to be used in pediatric formulas which are formulated to be low in LCT but adequate in protein and caloric content, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any combination of lipids, including wherein the medium chain triglyceride component comprises between 20 and 35% of the lipids to obtain a pediatric formula suitable for a specific nutritional need.
	Anthony et al. is silent with respect to structured lipids (SL).  
	Meiri-Bendek et al. teach a fat composition for use in infant formulas (Abstract, [0001], [0040]).  Meiri-Bendek et al. teach that the fat composition is based on a synthetic oil characterized as having a high level of palmitic acid at the sn-2 position of the triglycerides, consisting of above 40% of the total palmitic acid content (Abstract, [0047]).  Meiri-Bendek et al. teach that when that fat composition mimics the fat composition and properties of human breast milk fat and when it is incorporated in infant nutrition, offers exceptional nutritional and developmental benefits for infants and babies ([0057]).  Meiri-Bendek et al. teaches that the fat ensures optimal intake of calcium and energy, in the form of free fatty acids ([0057]).
	With regards to claim 13, the only deficiency of Meiri-Bendek et al. is that the reference teaches the use of "above 40%”of the total palmitic acid content at the sn-2 position while the present claims require “between 30% and 40%.”
	It is apparent, however, that the instantly claimed amount of palmitic acid in the sn-2 position and that taught by Meiri-Bendek et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of palmitic acid in the sn-2 position disclosed by Meiri-Bendek et al. and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of palmitic acid in the sn-2 position, it therefore would have been obvious to one of ordinary skill in the art that the amount of palmitic acid in the sn-2 position disclosed in the present claims is but an obvious variant of the amounts disclosed in Meiri-Bendek et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Anthony et al. and Meiri-Bendek et al. are combinable because they are concerned with the same field of endeavor, namely, nutritional compositions for infant formula.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the fat composition taught by Meiri-Bendek et al. in the nutritional composition of Anthony et al. to improve the uptake of calcium and energy in infants who are administered the composition.
	While Anthony et al. disclose an infant formula comprising calcium phosphate, the reference is silent with respect to an infant formula comprising a calcium: phosphorus ratio of 1.5:1.  
	Koletzko et al. teach a global standard for the composition of infant formula (Abstract).  Koletzko et al. teach the compositional requirement for the ratio of calcium/phosphorus ranges from 1:1 to 2:1 (p. 587/Table 1).  
	Anthony et al. and Koletzko et al. are combinable because they are concerned with the same field of endeavor, namely, infant formula compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included calcium and phosphorus in the infant formula of Anthony et al. in any ratio in the range taught by Koletzko et al. because it is part of the global standard for the composition of an infant formula. 
	While Anthony et al. disclose the nutritional composition comprises about 20 µg folic acid/100 kcal of composition, the reference is silent with respect to a folic acid amount of 15 µg/100 kcal.
	Koletzko et al. teach a global standard for the composition of infant formula (Abstract).  Koletzko et al. teach the compositional requirement for folic acid ranges from 10 to 50 µg /100 kcal.  Koletzko et al. teach that the infant reference or adequate intake of 50-65 µg/day (p. 5933/Folic Acid).
	Anthony et al. and Koletzko et al. are combinable because they are concerned with the same field of endeavor, namely infant formula compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added folic acid to the infant formula of Anthony et al. in any amount recommended by Koletzko et al, including 15 µg /100 kcal.
	Regarding claims 4, 14, 15, 17 and 23, Anthony et al. disclose a method for treating a subject (i.e. infant or child) with protein allergies (i.e. hypersensitivity of immune system to specific allergens resulting in adverse symptoms) comprising feeding the subject a nutritional composition (Claim 35, [0035]-[0038], [0040]).   Anthony et al. disclose a nutritional composition comprising 2.82 g/100 kcal free amino acid (see protein equivalent – [0163]/Table 12), between 3 to 7 g/100 kcal lipid, between 8 to 12 g/100 kcal carbohydrate, including maltodextrin and glucose, and 0.05 to 1.0% by weight of an emulsifying agent wherein the nutritional composition has an energy density of 508.3 kcal/100 g (Abstract, [0033],[0048],[0052],[0054], [0055], [0163]/Table 12).  Anthony et al. disclose wherein the nutritional composition is an infant formula or a nutritional formulation for children between the ages of 1 and 10 years ([0035]-[0038]).
Given Anthony et al. disclose a nutritional composition which is protein-free, intrinsically the composition would be made of at least 99% of free amino acids by weight based on total amino acid content ([0033]).    
Anthony et al. also disclose wherein the composition comprises a glutamate content of between about 4.5 and 5% of the amino acid content (Abstract, [0033]).   Here, less than 4.5% is considered encompassed by a value of about 4.5%. 
	Anthony et al. disclose that the nutritional composition comprise long chain polyunsaturated fatty acids (LC-PUFA) including arachidonic acid (ARA) and docosahexaenoic acid (DHA) ([0061]).  Anthony et al. disclose wherein the amount of DHA in the nutritional       compositions ranges from 2 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.006 to 0.3% of 3 g. total lipid) and the amount of ARA ranges from 4 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.01 to 0.3% of 3 g. total lipid) ([0066]-[0067]).
Given Anthony et al. disclose that lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any combination including wherein the medium chain triglyceride composition comprises between 20 and 35% of the lipids.
	Anthony et al. is silent with respect to structured lipids (SL).  
	Meiri-Bendek et al. teach a fat composition for use in infant formulas (Abstract, [0001], [0040]).  Meiri-Bendek et al. teach that the fat composition is based on a synthetic oil characterized as having a high level of palmitic acid at the sn-2 position of the triglycerides, consisting of above 40% of the total palmitic acid content (Abstract, [0047]).  Meiri-Bendek et al. teach that when that fat composition mimics the fat composition and properties of human breast milk fat and when it is incorporated in infant nutrition, offers exceptional nutritional and developmental benefits for infants and babies ([0057]).  Meiri-Bendek et al. teaches that the fat ensures optimal intake of calcium and energy, in the form of free fatty acids ([0057]).
With regards to claim 14, the only deficiency of Meiri-Bendek et al. is that the reference teaches the use of "above 40%”of the total palmitic acid content at the sn-2 position while the present claims require “between 30% and 40%.”
	It is apparent, however, that the instantly claimed amount of palmitic acid in the sn-2 position and that taught by Meiri-Bendek et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of palmitic acid in the sn-2 position disclosed by Meiri-Bendek et al. and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of palmitic acid in the sn-2 position, it therefore would have been obvious to one of ordinary skill in the art that the amount of palmitic acid in the sn-2 position disclosed in the present claims is but an obvious variant of the amounts disclosed in Meiri-Bendek et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Anthony et al. and Meiri-Bendek et al. are combinable because they are concerned with the same field of endeavor, namely, nutritional compositions for infant formula.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the fat composition taught by Meiri-Bendek et al. in the nutritional composition of Anthony et al. to improve the uptake of calcium and energy in infants who are administered the composition.
Anthony et al. disclose a nutritional composition having an energy density of 508.3 kcal/100 g or 69.1 kcal/100 ml ([0163]/Table 12), the reference is silent with respect to an energy density of 494 kcal/100 g.
	Koletzko et al. teach a global standard for the composition of infant formula (Abstract).  Koletzko et al. teach the proposed compositional requirement of infant formula suggest an energy density ranging from 60 to 70 kcal/100 ml.  Koletzko et al. teach a milk energy density markedly higher than typically found in human milk may increase total energy intake and lead to a higher than desirable weight gain (p. 588/Energy Density).  Koletzko et al. disclose a high weight gain in healthy infants has been associated with an increased risk of later obesity (p. 588/Energy Density).  
	Anthony et al. and Koletzko et al. are combinable because they are concerned with the same field of endeavor, namely, infant formula compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the formula of Anthony et al. to have an energy density anywhere in the range suggested by Koletzko et al., including wherein the formula would comprise 494 kcal/100g, to support physiological rates of weight gain in healthy infants.  
	While Anthony et al. disclose an infant formula comprising calcium phosphate, the reference is silent with respect to an infant formula comprising a calcium: phosphorus ratio of 1.5:1.  
	Koletzko et al. teach a global standard for the composition of infant formula (Abstract).  Koletzko et al. teach the compositional requirement for the ratio of calcium/phosphorus ranges from 1:1 to 2:1 (p. 587/Table 1).  
	Anthony et al. and Koletzko et al. are combinable because they are concerned with the same field of endeavor, namely, infant formula compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included calcium and phosphorus in the infant formula of Anthony et al. in any ratio in the range taught by Koletzko et al. because it is part of the global standard for the composition of an infant formula. 
	While Anthony et al. disclose the nutritional composition comprises about 20 µg folic acid/100 kcal of composition, the reference is silent with respect to a folic acid amount of 15 µg/100 kcal.
	Koletzko et al. teach a global standard for the composition of infant formula (Abstract).  Koletzko et al. teach the compositional requirement for folic acid ranges from 10 to 50 µg /100 kcal.  Koletzko et al. teach that the infant reference or adequate intake of 50-65 µg/day (p. 5933/Folic Acid).
	Anthony et al. and Koletzko et al. are combinable because they are concerned with the same field of endeavor, namely infant formula compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added folic acid to the infant formula of Anthony et al. in any amount recommended by Koletzko et al, including 15 µg /100 kcal.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452), Meiri-Bendek et al. (US 2007/0218169) and Koletzko et al. (“Global Standard for the Composition of Infant Formula: Recommendations of an ESPGHAN Coordinated International Expert Group”, Journal of Pediatric Gastroenterology and Nutrition, 41, (2005), pp. 584-599) as applied to claim 1, and further in view of Rangavajla et al. (US 2006/0286210).
Regarding claims 5 and 6, modified Anthony et al. disclose all of the claim limitations as set forth above.  Anthony et al. is silent with respect to carbohydrate prebiotics and probiotics.
Rangavajla et al. disclose that it was known to add prebiotic carbohydrates and probiotic to milk-protein free infant formulas (Abstract, [0033]-[0034]).  
Given it was known to add carbohydrate prebiotic and probiotic to milk-protein free infant formulations, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included carbohydrate prebiotics and probiotics in the protein-free infant formula compositions of modified Anthony et al.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452), Meiri-Bendek et al. (US 2007/0218169) and Koletzko et al. (“Global Standard for the Composition of Infant Formula: Recommendations of an ESPGHAN Coordinated International Expert Group”, Journal of Pediatric Gastroenterology and Nutrition, 41, (2005), pp. 584-599) as applied to claim 1, and further in view of Gil et al. (US 4,994,442).
	Regarding claim 7, modified Anthony et al. disclose all of the claim limitations as set forth above.  Anthony et al. also disclose wherein the nutritional composition comprises between 3 to 7 g/100 kcal lipid, vitamins, calcium phosphate (diabasic), biotin, choline, taurine, carnitine 
	Anthony et al. is silent with respect to nucleotides.	
	Gil et al. teach enriching infant formula and nutritional product with nucleotides (Abstract, C1/L11-18).  Gil et al. teach, in generally, infant formulas tend to have a composition qualitatively and quantitatively as similar as possible to human milk so as to produce the same physiological effects as human milk (C1/L61-C2/L4).  Gil et al. teach that human milk has a specific nucleotide content; very different from cow’s milk (C3/L23-32).  Gil et al. teach infant formula, not containing cow’s milk, is enriched with about 9.9 mg/100 g to about 42.3 mg/100 g nucleotides (see Table I; about 1.95 mg/100 kcal to about 8.32 mg/100 kcal in a formula of Anthony et al. comprising 508.3 kcal/100 g).
	Anthony et al. and Gil et al. are combinable because they are concerned with the same field of endeavor, namely infant formulas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added nucleotides, as taught by Gil et al. to the infant formulation composition of Anthony et al. for the purpose of producing an infant formula that more closely resembles the nutritional profile of human milk.




Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. 
Applicants note the specification which details “proteins, carbohydrates, lipids, vitamins, minerals and other complex molecules all interact together to provide a nutritional value to the composition” and “the complexity of such nutritional matrices is however increased by at least 2 factors” including the desired physiological effect and the interlocked molecular parameters.  Applicants assert “[t]he positive and negative synergies are multiple and difficult to predict, if not impossible, when considering the intended physiological effects and the potential unintended effect.”
Applicants argue “the cited reference alone or in combination fail to render obvious the claimed composition with the specific amount of components.”  Applicants submit “the cited reference alone or in combination fail to disclose or suggest the specifically recited energy densities of the presently claimed composition.  Specifically, Applicants explain that Koletzko teach an energy density ranging from 60 to 70 kcal/100 ml.  Applicants submit the “specifically claimed range of between 250 kcal and 750 kcal/100 g  . . . are not actually “in the range” disclosed by Koletzko.”
Here, Anthony et al. disclose a nutritional composition having an energy density of 508.3 kcal/100 g or 69.1 kcal/100 ml ([0162]/Table 11) which falls within the claimed range of between 250 kcal/100g and 750 kcal/100g required by claims 4 and 18.
Moreover, While Anthony et al. does not explicitly disclose an infant formula having an energy density of 494 kcal/100g,  Koletzko et al. teach Koletzko et al. teach a global standard for the composition of infant formula wherein a proposed compositional requirement of infant formula suggest an energy density ranging from 60 to 70 kcal/100 ml.   
 In this case, given Anthony et al. disclose a composition having 508.3 kcal/100g and teach that this value is equivalent to 69.1 kcal/100 ml it necessarily follows that a composition comprising 60 kcal/100 ml would be equivalent to 441.4 kcal/100 g and 70 kcal/100 ml would be equivalent to 514.9 kcal/100 g for the compositions of Anthony et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the formula of Anthony et al. to have an energy density anywhere in the range suggested by Koletzko et al., including wherein the formula would comprise 494 kcal/100g, to support physiological rates of weight gain in healthy infants.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759